tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c sep uniform issue list 201049u49a se ter raits legend taxpayer a company m year date amount m annuity x account y financial advisor t date bank d check n page dear this is in response to your letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested was the owner of annuity x an individual retirement taxpayer a age _- annuity ira maintained by company m taxpayer a asserts that on date she liquidated annuity x and received a distribution of amount m on date taxpayer a asserts that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to bank error in not following taxpayer a's instructions taxpayer a has not used amount m for any other purposes during year taxpayer a became concerned about the declining value of annuity x taxpayer a made repeated requests to her financial advisor financial advisor t and informed him that she wished to withdraw her funds from annuity x and invest the ira funds in a safer investment financial advisor t attempted to allay taxpayer a’s concerns by stating that the annuity would be safe and that the value of annuity x would go up again over the next five months however annuity x continued to decline in value loosing approximately one third of its value taxpayer a decided to transfer annuity x on her own in response to taxpayer a’s request on date company m issued check n in amount m made payable to taxpayer a check n contained the words reason full surrender ira please cash within days on its face on date ten days after date taxpayer a delivered check n in person to a representative of bank d and explained that check n represented the proceeds of an ira distribution and that she wanted amount m deposited in an ira rollover account however bank d used the proceeds of check n to open a non-ira certificate of deposit account y with a 13-month maturity period taxpayer a did not learn that account y was a non-ira account until approximately a year later when her new financial advisor alerted taxpayer a that annuity x was not rolled over into an ira taxpayer a and her new financial advisor approached bank d to designate the account as an ira but bank d refused page based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent her assertion that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to bank d’s error in not following taxpayer a’s instructions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page if you wish to inquire about this ruling please contact sincerely yours jorinw u lhane frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
